--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
PARTICIPATION AGREEMENT
 
DANSVILLE PROSPECT
 
THIS PARTICIPATION AGREEMENT (this “Agreement”) is made effective as of June 14,
2011 (the “Effective Date”), by and between RANGE MICHIGAN LLC, a Wyoming
limited liability company with a mailing address of P.O. Box 726, 504 Fremont,
Thermopolis, WY 82443-2913 (“Range”), and LJM ENERGY CORP., a Nevada Corporation
with a mailing address of 9190 Double Diamond Parkway, Reno NV 89521, (“LJM”).
 
RECITALS:
 
WHEREAS, Range owns interests in certain oil and gas leases as set forth on
Exhibit A hereto (the “Range Leases”);
 
WHEREAS, Range has certain rights as the farmee under a Farmout Agreement dated
November 1, 2010 between Christian Oil Company, et al and Range and under a
Farmout Agreement between Sullivan and Company, et al and Range dated effective
November 1, 2010 copies of which are attached hereto as Exhibit B (collectively
the “Farmouts”);
 
WHEREAS, LJM desires to participate in the development of certain wells in the
Participation Area, three of which wells are Required Wells;
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:
 
SECTION I.
 
DEFINITIONS AND REFERENCES
 
1.1 Recitals.  The foregoing recitals are a true and are a substantive part of
this Agreement.
 
1.2 Defined Terms.  Certain of the capitalized terms utilized herein shall have
the following meanings:
 
“AFE Amount” shall mean the amount of money contained in any AFE presented
pursuant to this Agreement, including the specific amounts referenced in
subsections 3.1(a), (b) and (c) below.
 
“Additional Well” shall mean any well developed pursuant to the terms of this
Agreement other than the Required Wells.
 
“Affiliate” shall mean, with respect to a Person, any other Person controlling,
controlled by or under common ownership with such Person or the parent entity of
such Person.
 
“Business Day” shall mean a day on which the banks in the State of Michigan are
customarily open for business.
 
 
1

--------------------------------------------------------------------------------

 
“First Required Well” shall mean the well known as Brown #2 or Dansville #12
which is the first of the Required Wells to be developed.
 
“Participation Area” shall mean T2N R1E, Sections 1, 2, 3, 4, 9, 10, 11, 12, 13,
14, 15 and 16.
 
“Party” or “Parties” shall mean one, or all of Range Michigan LLC, and LJM
Energy Corp. or their respective successors or assigns as the context requires.
 
“Person” shall mean an individual, an estate, a corporation, a partnership, a
joint venture, a limited liability company, an association, a joint stock
company, a government or any department or agency of a government, a trust
and/or any other entity.
 
“Prospect Fee” shall mean an amount of $91,000 for each of the Required Wells.
 
“Required Wells” means those three wells in which LJM is required to participate
pursuant to this Agreement and which must be developed prior to December 31,
2011 as provided herein.
 
“Second Required Well” shall mean the second of the Required Wells to be
developed.
 
“Third Required Well” shall mean the third of the Required Wells to be
developed.
 
“Well” shall mean any oil and/or gas well that is developed pursuant to this
Agreement.
 
SECTION II.
 
TERM
 
This Agreement shall be effective as of the date hereof and shall remain
effective for two (2) years after the Effective Date and shall continue from
year-to-year thereafter until cancellation by either Party upon not less than
ninety (90) days notice prior to the next following anniversary date of this
Agreement, unless sooner terminated as provided in Section 8.2. The termination
of this Agreement shall not relieve any Party hereto from any liability which
has accrued or attached prior to the date of such termination.  After the
termination of this Agreement, the rights and obligations of the Parties with
regard to any wells developed in the Participation Area pursuant to this
Agreement will be governed by the Operating Agreement applicable to such well
which has been executed pursuant to Section 4 hereof.
 
SECTION III.
 
WELL DEVELOPMENT PROCEDURES
 
3.1 Development of Required Wells.  The following procedures shall apply to the
Required Wells.
 
 
2

--------------------------------------------------------------------------------

 
(a)  
Attached hereto as Exhibit C is a draft Authorization for Expenditure (“AFE”)
which sets forth the estimated costs associated with the drilling, completion
and equipping of the Dansville #12 Well, which is the First Required Well.  On
or before September 1, 2011, Range shall deliver to LJM an AFE, consistent with
Section 3.1(b) below and in form similar to the draft AFE attached hereto as
Exhibit C, for the drilling, completion and equipping of the First Required Well
in the Dansville Prospect.  It is the intent and expectation of the Parties that
the First Required Well will be spudded prior to September 30, 2011 and that it
will be drilled, completed and equipped prior to December 31, 2011.  It is
anticipated that each of the remaining two of the Required Wells will be spudded
prior to December 31, 2011.

 
(b)  
Each AFE (whether for a Required Well or for an Additional Well) shall describe
the location of the subject Well and the proposed timing for the drilling and
completion of such Well.  The AFE for each Required Well will include the
Prospect Fee for that Well.  The AFE shall also provide an estimate of the cost
of the:

 
(i)  
Pre-drilling and drilling of each Well (the “AFE Dry Hole Amount”);

 
(ii)  
Completion of each Well (including casing, fracturing and/or treatment); and

 
(iii)  
Equipping of each Well for production (including, inter alia, the cost of the
tanks and lifting equipment).

 
(c)  
The following procedures relate to the First Required Well:

 
(i)  
Within fifteen (15) Business Days following the execution of this Agreement, LJM
will pay to Range the sum of One Hundred and Eighty Five Thousand Dollars
($185,000) representing an estimate of fifty percent (50%) of LJM’s seventy
percent (70%) share of the AFE Dry Hole Amount for the First Required Well (the
“First AFE Payment”).  Within ten (10) Business Days following the delivery of
the AFE for the First Required Well to LJM, LJM shall pay Range the balance of
its seventy percent (70%) share of the AFE Dry Hole Amount and the Prospect Fee
for the First Required Well (the “Second AFE Payment”) .  Within 5 days after
the First Required Well reaches total depth, LJM will pay Range the remainder of
its share of the AFE Amount (the “Final AFE Payment”).

 
(ii)  
The Parties recognize that the amounts contained in any AFE are only estimates
of known costs and that those estimates may be incorrect or there may be costs
that were unknown at the time of the AFE.  LJM agrees for the First Required
Well to pay (1) the Prospect Fee, (2) seventy percent (70%) of the total cost of
drilling and completing the First Required Well, and (3) forty-three and
seventy-five hundredths percent (43.75%) of the cost equipping the First
Required Well, whether or not such costs are identified in the AFE or included
in the AFE Amount. To the extent that costs of drilling, completing and
equipping a Well are not included in the AFE for such Well (whether a Required
Well or an Additional Well), those costs are referred to herein as “Additional
Development Costs”).  Additional Development Costs for the First Required Well
shall only be billed to LJM in the event that Range’s actual costs exceed the
payments theretofore made by LJM for the First Required Well.

 
(iii)  
In the event that LJM’s payments for the First Required Well exceed LJM’s share
of actual costs incurred for the drilling, completing and equipping such Well,
Range shall refund any such overpayment to LJM.

 
(d)  
The following procedures relate to the development of the Second and Third
Required Wells:

 
(i)  
No less than thirty (30) days nor more than sixty (60) days prior to the planned
spudding of the remaining two Required Wells within the Participation
Area,  Range shall deliver to LJM an AFE containing the information referenced
in Section 3.1(b) above for such Required Wells and in form similar to the draft
AFE attached hereto as Exhibit C.

 
 
3

--------------------------------------------------------------------------------

 
(ii)  
Upon spudding of the First Required Well, LJM shall pay Range the First AFE
Payment for the Second Required Well (i.e., fifty percent (50%) of LJM’s seventy
percent (70%) share of the estimated AFE Dry Hole Amount for the Second Required
Well).  Upon spudding of the Second Required Well, LJM shall pay Range the First
AFE Payment for the Third Required Well (i.e., fifty percent (50%) of LJM’s
seventy percent (70%) share of the estimated AFE Dry Hole Amount for the Third
Required Well).

 
(iii)  
Within ten (10) Business Days after LJM’s receipt of an AFE for the Second or
Third Required Well, as applicable, LJM shall pay Range the Second AFE Payment
for such Well (i.e., the balance of its seventy percent (70%) share of the AFE
Dry Hole Amount and the Prospect Fee for such Well).  Within 5 days after
reaching total depth of the Second or Third Required Well is complete, as
applicable, LJM will make the Final AFE Payment for such Well to Range.

 
(iv)  
Thereafter, LJM shall promptly pay any Additional Development Costs in
connection with the drilling, completing and equipping of each of the remaining
Required Wells as such costs may be billed by Range.

 
(v)  
If LJM’s share of the actual costs incurred for drilling, completing and
equipping either of the remaining Required Wells is less than the payments
theretofore made by LJM for such Well, Range shall refund any such overpayment
to LJM.

 
(e)  
If LJM fails to pay all or any part of the First AFE Payment, the Second AFE
Payment, the Final AFE Payment or Additional Development Costs for any Required
Well, in addition the remedies set forth in Section 3(f), LJM shall have no
right to participate in such Well.

 
(f)  
It is understood and agreed by the Parties that LJM is obligated to participate
in each of the Required Wells as provided herein.  Should LJM fail or refuse to
promptly pay any First Required Well Preliminary Payment, the Remaining Required
Well Preliminary Payment or any Additional Development Costs, Range may, at its
option and in its sole discretion and without regard to the requirements of
Section 8.2 below which shall not apply to such circumstance:

 
(i)  
Pay such costs and retain the proceeds of the production from the Well until it
has recovered 400% of the amount not paid by LJM; or

 
(ii)  
Pay such costs and demand and receive an assignment of 1% of LJM’s interest in
the subject well for each $7,000 not paid by LJM, which assignment LJM shall
promptly provide in the form similar to that attached hereto as Exhibit D; or

 
(iii)  
Receive an assignment of 1% of LJM’s interest in any other previously drilled
Required Well for each $7,000 not paid by LJM, which assignment LJM shall
promptly provide in the form similar to that attached hereto as Exhibit D 
and/or

 
(iv)  
Terminate this Agreement, which termination shall not relieve any Party of any
liability or obligation accrued or incurred at the time of the termination.

 
3.2 Assignment of Well Interests.
 
Within three (3) business days following Range’s receipt of the both the First
and Second AFE Payment for each Required Well, Range will assign to LJM forty
three and seventy-five hundredths percent (43.75%) of Range’s interest in that
Required Well by executing a Bill of Sale and Assignment in form substantially
similar to the document attached hereto as Exhibit E.
 
3.3 Assignment of Leasehold Interests.
 
Upon final reconciliation and settlement of all drilling, completion and
equipment costs for the Required Wells, Range will assign to LJM a 43.75%
interest in the leases referenced in Exhibit A by executing an assignment in
form substantially similar to the document attached hereto as Exhibit F.  In
addition, effective at the time Exhibit F is executed, Range agrees that it will
assign to LJM without further payment from LJM 43.75% of any interest in any
additional well that Range may acquire pursuant to the Farmouts.  This covenant
shall survive the termination of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
3.4 Undrilled Wells.
 
If a Well is proposed for which LJM has advanced funds to Range, and that well
is not drilled or is drilled but not completed and/or equipped, Range will
return any unused funds to LJM within thirty (30) Business Days following notice
from Range that the proposed well will not be drilled or will be abandoned.
 
3.5 Agency.
 
LJM hereby appoints Range as its exclusive agent with regard to all matters
which require LJM’s vote or approval regarding the First Required Well pursuant
to the relevant Operating Agreement.  This agency shall survive the termination
of this Agreement and shall be binding on any of LJM’s successor’s and assigns,
it being the intention of the parties that Range shall retain a majority working
interest in the First Required Well vis a vis third parties who have an interest
in that Well.
 
SECTION IV.
 
OPERATING AGREEMENTS
 
4.1 Operating Agreement.
 
(a)  
All Wells in the Participation Area which are jointly owned by LJM and Range
(and/or other) shall be operated and, except as otherwise provided in this
Agreement, the associated costs and expenses of such Well shall be borne by the
Parties pursuant to the applicable Operating Agreement.

 
(b)  
The Parties understand and agree that the operation of the First Required Well
will be governed by an Operating Agreement involving third parties other than
Range and LJM.  LJM agrees to be bound by the Operating Agreement.

 
(c)  
The Operating Agreement for each subsequent Well will be executed at the time an
interest in the Well is assigned to LJM.

 
(d)  
In the event of a conflict between this Agreement and the Operating Agreement
for any Well, the terms of this Agreement shall control during the term of this
Agreement.

 
SECTION V.
 
ASSIGNMENT OF THIS AGREEMENT
 
5.1 Assignments. Neither this Agreement, nor the benefits, rights, and
obligations accruing thereunder to any Party, may be assigned or transferred in
whole or in part, during the term hereof, without the prior written consent of
the other Party, which consent shall not be unreasonably withheld.  Provided
however, the foregoing prohibitions shall not apply to assignments or transfers
by a Party to one or more of its Affiliates, or assignments or transfers by
reason of the merger or sale of substantially all of a Party’s assets.  After a
Well to which this Agreement is applicable has been drilled, completed and
equipped, the transfer of interests in such Well shall be governed by the
relevant Operating Agreement, including, without limitation, the transfer of the
operatorship for each such well.
 
5.2 Further Conditions. Before making any assignment or transfer of this
Agreement or any rights or interests granted to such Party herein, the Party
proposing so to do shall be required first to settle for and discharge as of the
effective date of such assignment all obligations then accrued under the terms
of this Agreement.  In the event of an assignment of all or any interest covered
hereby, such transfer shall include a recognition of the rights of the other
Party to this Agreement, reciting that the interest so transferred is subject
hereto.
 
 
5

--------------------------------------------------------------------------------

 
SECTION VI.
 
NOTICES
 
6.1 Notices.  Any notice which may be given hereunder shall be ineffective
unless in writing and delivered by (i) registered or certified mail with return
receipt requested; (ii) by a recognized courier service such as UPS or Fed Ex;
(iii) by hand with written acknowledgment of receipt; (iv) by fax or email with
written confirmation sent as provided in sections (i), (ii) or (iii) above.  The
addresses and other information for giving notice are as follows:
 
For Range:                                Range Michigan LLC
 
P.O. Box 726
 
504 Fremont Street
 
Thermopolis, WY  82443
 
Attention:  Tolly Dewey
 
Fax (307) 864-3756
 
Email tolly.gvllc@rtconnect.net
 
 
 
For LJM:                      LJM Energy Corp.
 
9190 Double Diamond Parkway
 
Reno, NV  89521
 
Attention:  Joel Felix, President
 
Any such address or other information may be changed at any time by written
notice in accordance herewith.  Each notice hereunder shall be deemed to have
been given when delivered in person or by courier service and signed for against
receipt thereof, or three (3) Business Days after depositing it in the United
States mail with postage prepaid and properly addressed or upon receipt of email
or fax.
 
SECTION VII.
 
REPRESENTATIONS AND WARRANTIES
 
7.1 Representations and Warranties of Range.  Range represents and warrants to
LJM that:
 
(a)  
Organization and Good Standing.  Range is duly organized, validly existing and
in good standing under the Laws of its jurisdiction of organization, having all
powers required to carry on its business and enter into and carry out the
transactions contemplated hereby.  Range is duly qualified, in good standing,
and authorized to do business in all other jurisdictions within the United
States wherein the character of the properties owned or held by it or the nature
of the business transacted by it makes such qualification necessary.

 
 
6

--------------------------------------------------------------------------------

 
(b)  
Authorization.  Range has duly taken all action necessary to authorize the
execution and delivery by it of this Agreement and to authorize the consummation
of the transactions contemplated hereby and the performance of its obligations
hereunder.

 
(c)  
No Conflicts or Consents.  The execution and delivery by Range of this
Agreement, the performance by Range of its obligations hereunder, and the
consummation of the transactions contemplated hereby, do not and will not (i)
conflict with any provision of (1) any law, (2) the organizational documents of
Range, or (3) any judgment, license, order, permit or material agreement
applicable to or binding upon Range, (ii) result in the acceleration of any
indebtedness owed by Range, or (iii) result in or require the creation of any
lien upon any assets or properties of Range.  No permit, consent, approval,
authorization or order of, and no notice to or filing with, any governmental
authority or third party is required in connection with the execution, delivery
or performance by Range of this Agreement or to consummate any transactions
contemplated hereby.

 
(d)  
Enforceable Obligations.  This Agreement is the legal, valid and binding
obligation of Range, enforceable in accordance with the terms hereof except as
such enforcement may be limited by bankruptcy, insolvency or similar laws of
general application relating to the enforcement of creditors’ rights.

 
7.2 Representations and Warranties of LJM.  LJM warrants to Range that:
 
(a)  
Organization and Good Standing.  LJM is duly organized, validly existing and in
good standing under the Laws of its jurisdiction of organization, having all
powers required to carry on its business and enter into and carry out the
transactions contemplated hereby.  LJM is duly qualified, in good standing, and
authorized to do business in all other jurisdictions within the United States
wherein the character of the properties owned or held by it or the nature of the
business transacted by it makes such qualification necessary.

 
(b)  
Authorization.  LJM has duly taken all action necessary to authorize the
execution and delivery by it of this Agreement and to authorize the consummation
of the transactions contemplated hereby and the performance of its obligations
hereunder.

 
(c)  
No Conflicts or Consents.  The execution and delivery by LJM of this Agreement,
the performance by them of their obligations hereunder, and the consummation of
the transactions contemplated hereby, do not and will not (i) conflict with any
provision of (1) any law, (2) the organizational documents of LJM, or (3) any
judgment, license, order, permit or material agreement applicable to or binding
upon LJM, (ii) result in the acceleration of any indebtedness owed by LJM, or
(iii) result in or require the creation of any lien upon any assets or
properties of LJM.  No permit, consent, approval, authorization or order of, and
no notice to or filing with, any governmental authority or third party is
required in connection with the execution, delivery or performance by LJM of
this Agreement or to consummate any transactions contemplated hereby.

 
(d)  
Enforceable Obligations.  This Agreement is the legal, valid and binding
obligation of each of LJM, enforceable in accordance with the terms hereof
except as such enforcement may be limited by bankruptcy, insolvency or similar
laws of general application relating to the enforcement of creditors’ rights.

 
SECTION VIII.
 
MISCELLANEOUS
 
8.1 Entire Agreement, Amendment and Binding Effect.  This Agreement constitutes
the entire agreement between the Parties and supersedes all prior agreements,
whether verbal or in writing, relating to the subject matter hereof which are
not contained herein.  This Agreement may be amended only by a written document
duly executed by the Parties, and any alleged amendment which is not so
documented shall not be effective as to either party.  This Agreement shall be
binding upon, and shall inure to the benefit of, the Parties hereto and their
respective successors and permitted assigns.
 
 
7

--------------------------------------------------------------------------------

 
8.2 Default.  Except as otherwise provided herein, if a Party fails to comply
with any of the terms and obligations contained herein, the other Party shall
give written notice to such Party specifying the non-compliance.  If the
non-performing Party does not correct the breach within thirty (30) days, then
the Party giving notice of non-compliance shall have the right to terminate this
Agreement upon written notice to the other Party effective on the date specified
in such written notification, which shall be on or after the date such notice is
given, in addition to all other rights and remedies allowed by law or in
equity.  No delay or omission by a Party in the exercise of any right, power or
remedy under this Agreement will impair any such right, power or remedy or
operate as a waiver thereof or of any other right, power or remedy then or
thereafter existing. Notwithstanding anything to the contrary herein, in the
event of a termination due to a default by either Party, the Operating
Agreements governing the properties shall remain in full force and effect.
 
8.3 Construction.  As used in this Agreement: the word “or” is not exclusive;
the word “including” (in its various forms) means “including without
limitation”; pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender; and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.  References herein to any Section or Exhibit shall be to a Section or
an Exhibit hereof unless otherwise specifically provided. The reference to a
Party or Parties herein shall include its or their successors and permitted
assigns.  This Agreement is the result of negotiations between, and has been
reviewed by Range and LJM, and their respective counsel.  Accordingly, this
Agreement shall be deemed to be the joint product of the parties hereto, and no
ambiguity shall be construed in favor of or against any party hereto or
beneficiary hereof.
 
8.4 Amendment.  No amendment of any provision of this Agreement shall be
effective unless it is in writing and signed by all parties hereto and Agent,
and no waiver of any provision of this Agreement, and no consent to any
departure by any party hereto therefrom, shall be effective unless it is in
writing and signed by the other parties hereto and Agent, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
8.5 Unenforceability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or invalidity without invalidating the
remaining portions hereof or thereof or affecting the validity or enforceability
of such provision in any other jurisdiction.
 
8.6 Governing Law; Submission to Process.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MICHIGAN, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS ITSELF TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE STATE OF MICHIGAN AND THE COUNTY OF INGHAM AND
AGREES AND CONSENTS THAT SERVICE OF PROCESS MAY BE MADE UPON IT IN ANY LEGAL
PROCEEDING RELATING HERETO BY ANY MEANS ALLOWED UNDER MICHIGAN OR FEDERAL
LAW.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
 
8.7 Waiver of Jury Trial, Punitive Damages, Etc.  EACH OF THE PARTIES HERETO
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR ASSOCIATED HEREWITH, BEFORE OR AFTER MATURITY; (B)
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY PUNITIVE DAMAGES, (C) CERTIFIES THAT
NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 8.7.
 
 
8

--------------------------------------------------------------------------------

 
8.8 Counterparts. This instrument may be executed in one or more counterparts,
which when executed shall constitute but one and the same instrument.
 
8.9 Authority to Execute.  The person executing this Agreement on behalf of each
of the Parties warrants and represents that such person is duly authorized and
empowered to execute this Agreement on behalf of such Party.
 
8.10 Severability.  This Agreement is intended to be performed in accordance
with and only to the extent permitted by all legal requirements.  If any
provision of this Agreement or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, but the extent of the invalidity or unenforceability does not
destroy the basis of the bargain between the Parties as contained herein, the
remainder of this Agreement and the application of such provision to other
persons and circumstances shall not be affected thereby, but rather shall be
enforced to the greatest extent permitted by law.
 
[End of Text; Signature Pages Follow]
 

 
9

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF the parties hereby execute and deliver this Participation
Agreement effective as of the Effective Date.
 
 
 
 

 
RANGE MICHIGAN LLC


By its Manager: Range Exploration Partners LLC
 
           
By:
/s/ Frode Aschim      
Frode Aschim
   
Its:
Manager
 

 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF the parties hereby execute and deliver this Participation
Agreement effective as of the Effective Date.
 
 
 

 
LJM
 
LJM Energy Corp.
            By:  /s/ Joel Felix       Joel Felix     Its:  Chief Executive
Officer   

 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
Exhibit A – Range Leases

 
12

--------------------------------------------------------------------------------

 
 
 
Exhibit B – Farmouts

 
13

--------------------------------------------------------------------------------

 

 
Exhibit C – Draft AFE

 
14

--------------------------------------------------------------------------------

 

 
Exhibit D – Reassignment and Bill of Sale

 
15

--------------------------------------------------------------------------------

 

 
 
Exhibit E – Assignment of Well Interests

 
16

--------------------------------------------------------------------------------

 

 
Exhibit F – Assignment of Leasehold Interests
 
 
17

--------------------------------------------------------------------------------